DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The disclosure is objected to because of the following informalities:

Paragraph 50 – line 22, “prevents” should be –prevent--.
  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 1-4, 6-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the terms “said clamp carriage” in line 17, “said ramp drive assembly” in line 17, and “said support flatcar deck” in line 25 lack antecedent basis.  Additionally references to the rail sections on lines 9, 13, and 14 are somewhat confusing as it is not clear if/how they relate back to the previously introduced rail sections.  If “rail” in line 9, the first occurrence of “rail” in line 13, and the second occurrence of “rail” in line 14 were replaced with –ones of said rail--, --ones of said rail--, and –ones of said—respectively, the claim would be clear in this regard.  Additionally, “a consist” in line 19 is somewhat confusing and could be written as –the consist—for added clarity.  Finally it is noted that “position” in line 32 should apparently be –positioned—for added clarity and to remove awkwardness.

Claim 2, reference to “said consist” in line 16, “the consist” in line 19, and “the consist” bridging lines 20 and 21 lack clear antecedent support as “consists” per se are previously introduced at multiple locations. If “a consist” of line 12 were replaced with –the consist--, the claim would be clear in this regard.  Finally, “shelves are are pivotally mounted” in line 17 is not understood.  It appears one of the terms “are” should be deleted.

Claim 3, “to be drawn of an end of the consist” is somewhat awkward and not wholly understood.  Additionally, the referenced “two rail securement rack” (note “rack” should be –racks--) is somewhat confusing as they appear to be a double inclusion of the securement rack of the base claim.

Claim 4, “the rail sections” in line 17, “the rail sections” in line 22, “the plural rail sections” in line 23, “the rails sections” (note “rails” should be –rail--), “the plural rail sections” in line 26, and “the plural rails sections” in the last line lack clear antecedent basis as “rail sections” per se are previously introduced at multiple locations.

Claim 6, “the plural rails sections” is generally awkward and lacks clear antecedent basis as “rail sections” per se are previously introduced at multiple locations.  Additionally, “wherein/further” is somewhat awkward and not wholly understood.

Claim 7, it is noted that “fastener” in line 2 should be plural to correct grammar.

Claim 8, the referenced “two ramp surfaces” in line 2 and “two ramp drivers” in line 4 are somewhat confusing as they appear to be a double inclusion of similarly named elements introduced in the base claim.  Additionally in view of this, “said two ramp surfaces” in the last line lacks clear antecedent basis.  

Claim 9, “the feet of the rail sections” lacks clear antecedent basis, and “the feet” could be replaced with –feet—to clarify the claim in this regard.

Claim 10, “said ramp drive actuation” lacks clear antecedent support.

Claim 12, “position about” in line 15 is generally awkward and not wholly understood.

Claim 13, “fastening means is a twistlock fasteners” is generally awkward and not wholly understood.

Claim 14, “the plural rails sections” is awkward and lacks clear antecedent basis.

Claim 15,  the referenced “two vertical stacks” in line 4 and “fastening means” in line 6 are somewhat confusing as they appear to be a double inclusion of similarly named elements introduced in the base claim.   Additionally, the term “both” in line 6 is indefinite – it is not completely clear to which elements the term refers.

Claims 1-4, 6-10, and 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 5 and 11 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Both Bounds references and Wattmann teach rail handling vehicles known in the art.  Landrum et al. and Stephenson Jr. teach additional examples of vehicles for carrying an elongated load.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616